Case 3:14-cr-00175-WHA Document 1199 Filed 05/26/20 Page 1 of 6

 

ZN EM
Michael J. Aguirre, Esq., SBN 060402 5 iL aD
maguirre@amslawyers.com

Maria C. Severson, Esq., SBN 173967 MAY 26 2020
mseverson@amslawyers.com eieany e

S01 West Broadway, Suite 1050 CLERK, US DIS' Hor COURT

est Broadway, Suite RTH DISTRICT OF CAL EORn

San Diego, CA 9101 NORTH DISTRICT OF CALIFORNIA

Telep hone: te 19) 876-5364
Facsimile: (619) 876-5368

Attorneys for Amici
Alex Cannara and Gene A. Nelson

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, Case No. CR-14-00175-WHA
Plaintiff, PROOF OF SERVICE
V.
PA wes AND ELECTRIC
Defendant.

 

 

 

 

I, the undersigned, certify and declare under penalty of perjury that I am over
the age of eighteen years and not a party to this action.
On May 24, 2020, I served the individuals on the attached service list the

following documents:

AMICUS BRIEF IN OPPOSITION TO PG&E’S MOTION TO
RECONSIDER ORDER MODIFYING CONDITIONS OF PROBATION

by electronically filing with the Clerk of the Court using the CM/ECF system, which
will send notification to all counsel.

///

///

 

PROOF OF SERVICE CASE NO. CR-14-00175-WHA

 
10
11
12
13
14
15
16
17
18
19
20
21
23
24
25
26
27
28

Case 3:14-cr-00175-WHA Document 1199 Filed 05/26/20 Page 2 of 6

All non-registered ECF users, if any, were served via U.S. Mail Service.

Dated: May 24, 2020

AGUIRRE & SEVERSON, LLP

/s/Maria C. Severson

 

Maria C. Severson, Esq.,
Attorneys for Amici
Alex Cannara and Gene A. Nelson

 

 

 

PROOF OF SERVICE

CASE NO. CR-14-00175-WHA

 
Case 3:14-cr-00175-WHA Document 1199 Filed 05/26/20 Page 3 of 6

SERVICE LIST

United States of America v. Pacific Gas and Electric Company,

Case No. 14-CR-00175-WHA

Jeffrey Benjamin Schenk

US Attorney's Office

Northern District of California

150 Almaden Blvd

Suite 900

San Jose, CA 95113

408-535-2695

Email: jeffrey.b.schenk@usdoj.gov

Hallie Mitchell Hoffman

USAO, Northern District of California
450 Golden Gate Ave

San Francisco, CA 98102
415-436-7129

Fax: 415-436-7234

Email: hallie.hoffman@usdoj.gov

Noah Stern

United States Attorney's Office
Assistant United States Attorney

450 Golden Gate Avenue, 1 1th Floor
San Francisco, CA 94102
415-436-7320

Email: Noah.Stern@usdoj.gov

Owen Peter Martikan

United States Attorney

Northern District of California
450 Golden Gate Avenue

9th Floor

San Francisco, CA 94102
415-436-7241

Fax: 415-436-6748

Email: Case View.ECF @usdoj.gov

 

 

 

PROOF OF SERVICE

CASE NO. CR-14-00175-WHA

 
Case 3:14-cr-00175-WHA Document 1199 Filed 05/26/20 Page 4 of 6

Philip Alan Guentert

U.S. Attorney

150 Almaden Blvd.

San Jose, CA 95113
415-336-3451

Email: philip.guentert@usdoj.gov

Philip Andrew Kopczynski

U.S. Attorney's Office

Criminal Division

450 Golden Gate Avenue

11th Floor

San Francisco, CA 94102-3495
415-436-6471

Fax: 415-436-7027

Email: philip.kopczynski@usdoj.gov

Eric Matthew Hairston

Orrick Herrington & Sutcliffe LLP
405 Howard Street

San Francisco, CA 94105
415-773-5617

Fax: 415-773-5759

Email: ehairston@orrick.com

Walter F. Brown

Orrick Herrington & Suutcliffe LLP
405 Howard Street

San Francisco, CA 94105-2680
415-773-5995

Fax: 415-773-5759

Email: wbrown@orrick.com

Adam F. Shearer

Clarence Dyer & Cohen LLP

899 Ellis Street

San Francisco, CA 94109
415-749-1800

Fax: 415-749-1694

Email: ashearer@clarencedyer.com

 

 

 

PROOF OF SERVICE

CASE NO. CR-14-00175-WHA

 
Case 3:14-cr-00175-WHA Document 1199 Filed 05/26/20 Page 5 of 6

Brian Hauck

Jenner and Block LLP

633 W. Sth St.

Suite 3500

Los Angeles, CA 90071
213-239-5100

Email: bhauck@jenner.com
PRO HAC VICE

Kate Dyer

Clarence Dyer & Cohen LLP
899 Ellis Street

San Francisco, CA 94109

(415) 749-1800

Fax: (415) 749-1694

Email: kdyer@clarencedyer.com

Kevin Orsini

Cravath, Swaine and Moore LLP
825 Eighth Avenue

New York, NY 10019
212-474-1000

Fax: 212-474-3700

Email: korsini@cravath.com

Randall Eric Mehrberg

353 N. Clark St.

Chicago, IL 60654
312-840-7505

Email: RMehrberg@jenner.com

Reid Joshua Schar

353 N. Clark Street
Chicago, IL 60654

(312) 923-2629

Email: RSchar@jenner.com

Shaneeda Jaffer

Clarence Dyer & Cohen LLP
899 Ellis Street

San Francisco, CA 94109

 

 

 

PROOF OF SERVICE

CASE NO. CR-14-00175-WHA

 
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:14-cr-00175-WHA Document 1199 Filed 05/26/20 Page 6 of 6

415-749-1800
Fax: 415-749-1694
Email: sjaffer@clarencedyer.com

 

 

 

PROOF OF SERVICE

CASE NO. CR-14-00175-WHA

 
